Citation Nr: 0730745	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-03 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision, which granted 
the veteran service connection for PTSD and assigned an 
evaluation of 30 percent disabling.  The Board notes that 
this initial grant was increased from 30 percent disabling to 
50 percent disabling in a January 2006 RO decision, effective 
from October 2004 (date of claim).  Since the RO did not 
assign the maximum disability rating possible, the appeal for 
a higher evaluation remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board recognizes that, in January 2006, the veteran 
withdrew his claims for increased ratings for a service-
connected scar on his left forearm and a service-connected 
left hand neuropathy disability.  The veteran also failed to 
submit a VA Form 9 Appeal for a claim for an increased rating 
for his service-connected residual shrapnel of the left side 
of his neck.  Therefore, the veteran's claim for an increased 
rating for his service-connected PTSD is the only issue 
currently on appeal before the Board.

The Board would also like to note that the veteran's VA Form 
9 Appeal was not received until February 20, 2007, more than 
one year after the January 2006 RO decision was rendered and 
more than 60 days after the January 2006 Supplemental 
Statement of the Case was issued.  However, the veteran was 
notified in January 2007 that his January 31, 2006 Statement 
in Support of Claim, received February 2, 2006, will be 
considered a substantive appeal.  The appeal is, therefore, 
considered timely and will be decided on its merits.  

In August 2007, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Colombia, South 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.
FINDING OF FACT

The evidence of record does not demonstrate that the 
veteran's PTSD results in severe social and industrial 
impairment, or occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression, 
spatial disorientation, a neglect of personal appearance and 
hygiene, and an inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
        
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in January 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2007 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  The January 2007 RO fully addressed 
the Dingess requirements.  Further, since the claim for an 
increased rating is being denied, the matter of the 
assignment of an effective date is moot. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
available VA and private medical records are in the file.  
All records identified by the veteran have been obtained, to 
the extent possible.  VA has fulfilled its duty to assist.
        
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).
The RO provided the veteran a VA PTSD examination in January 
2006.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The Board concludes 
that the January 2006 VA examination report is thorough and 
consistent with the May 2005 VA examination report and 
private treatment records.  This examination is adequate upon 
which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, 
here, the veteran timely appealed the rating initially 
assigned for the service-connected disability within one year 
of the notice of the establishment of service connection for 
it, VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2007).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).
        
The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  



After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 50 percent evaluation adequately 
compensates the veteran for his PTSD.  A higher rating is not 
warranted. 

With specific regard to establishing and maintaining 
effective social relationships, it is noted that the veteran 
reports no friendships or social relationships.  See VA 
examination reports, May 2005 and January 2006; Travel Board 
hearing transcript, August 2007.  He has stated that he 
avoids crowds because of increased anxiety.  See VA 
examination report, January 2006; Travel Board hearing 
transcript, August 2007.  Nevertheless, the veteran has been 
married for twenty-eight years.  See VA examination report, 
January 2006.  At the most recent VA examination, he 
maintained that he isolates himself from his wife but that 
she is understanding and their relationship is good.  Id.  
The psychologist at this examination opined that the 
veteran's social functioning is severely impaired.       

With specific regard to establishing and maintaining 
effective work relationships, it is noted that the veteran is 
currently unemployed.  The Board notes the examiner's opinion 
at the January 2006 VA examination that the veteran's 
occupational functioning is severely impaired.  However, in 
addition to having getting along with others, it was stated 
at this examination that the veteran no longer worked low 
back problems.  Similarly, at the May 2005 VA examination, it 
was reported that the veteran had to stop working because of 
physical problems.        

The Board notes that the veteran has been treated 
consistently for depression and anxiety by two separate 
private physicians.  See Carolina Center for Advanced 
Management of Pain treatment notes, January 2003 to October 
2004; D.B.G., M.D. treatment notes, August 2001 to November 
2004.  The May 2005 VA examiner described his affect as sad 
and noted that he had feelings of anhedonia and dysphoria.  
At the January 2006 VA examination, the veteran reported 
feelings of dysphoria and crying but denied other symptoms of 
depression.  The Board acknowledges that the evidence of 
record reflects the veteran suffers from depression and 
anxiety.  However, the evidence of record does not reflect 
that he has near continuous panic or depression affecting his 
ability to function independently, appropriately, and 
effectively. 

In the May 2005 VA examination report, the examiner 
specifically noted that the veteran appeared neatly dressed 
and groomed.  There is no indication in any other private 
treatment or VA record that the veteran neglects his personal 
appearance and hygiene.  There is also no indication in the 
evidence of record that the veteran has spatial 
disorientation; obsessional rituals that interfere with 
routine activities; or illogical, obscure, or irrelevant 
speech.

The Board acknowledges that the veteran expressed suicidal 
ideation at his August 2007 Travel Board hearing.  However, 
he denied suicidal ideation at both VA examinations.  See VA 
examination reports, May 2005 and January 2006.  In regards 
to impaired impulse control, the veteran reported difficulty 
with anger control and that he felt like he wanted to hit his 
wife on occasion.  See VA examination report, January 2006; 
Travel Board hearing transcript, August 2007.  However, the 
record does not reflect any periods of violence, and the 
veteran specifically stated that he was able to leave the 
situation when he felt the urge to hit his wife.  See Travel 
Board hearing transcript, August 2007.

The Board concedes that the veteran has social and 
occupational functioning impairment, which has recently been 
described as severe.  See VA examination report, January 
2006.  However, it is concluded that the veteran's PTSD does 
not more nearly approximate the criteria for a 70 percent 
rating.  His symptoms of a flattened affect, disturbances of 
mood, and difficulty in establishing and maintaining 
effective relationships are more in keeping with the criteria 
for a 50 percent rating.  As mentioned above, the veteran 
does not have obsessional rituals that interfere with routine 
activities; near continuous panic; spatial disorientation; 
illogical, obscure, or irrelevant speech; or neglect of 
personal appearance and hygiene, as required for a 70 percent 
rating.  See VA examination reports, May 2005 and January 
2006.  He also has denied suicidal ideation at two separate 
VA examinations.  Id. 

In addition, in rendering this decision, the Board has taken 
into account that the veteran's GAF score was estimated to be 
a 45 at the May 2005 and January 2006 VA examinations.  
According to the GAF scale, scores ranging from 41 to 50 
reflect serious symptoms, such as suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupational or school functioning, 
such as no friends, unable to keep a job.  See DSM-IV at 46-
47.  While the GAF score is only one factor of many that must 
be considered when evaluating the veteran's current 
disability, the Board finds that the symptoms yielding this 
score are adequately evaluated under the veteran's current 
rating. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board acknowledges the veteran's statements and testimony 
that his PTSD has worsened.  The veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, or undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding increased severity of his disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD is denied.




____________________________________________
MICHAEL. A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


